Order entered October 6, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00318-CR
                               No. 05-22-00319-CR

                     ROYNECO TIUN HARRIS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F19-75527-R & F19-75498-R

                                     ORDER

      Before the Court is appellant’s October 3, 2022 second motion to extend the

time to file appellant’s brief. We GRANT the motion to the extent we ORDER

appellant’s brief filed by November 4, 2022. If appellant fails to file his brief by

November 4, 2022, the Court may abate this case for a hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                             /s/   LANA MYERS
                                                   JUSTICE